FILED

UNITED STATES DISTRICT COURT  l 0 zmz
FOR THE DISTRICT OF COLUMBIA Clerk, U.S. District & Bankruptcy

Courts for the District ot Co\umbia

)

NEAL FRANKLIN HESTERLEE, SR., )
Plaintiff, §

v_ § Civil Action No. l2-049l

WENDY L. HAGENAU, et al., §
Defendants. g

)

MEMORANDUM OPINION

This matter is before the Court on plaintiffs application to proceed in forma pauperis and
his pro se complaint. The Court will grant the application and dismiss the complaint.

Plaintiff, who currently is incarcerated at the Baldwin State Prison in Hardwick, Georgia,
brings this action against Judge Wendy L. Hagenau of the United States Bankruptcy Court for
the Northem District of Georgia, and John Chastain, the Assistant General Counsel for the
Administrative Office of the United States Courts. Plaintiff’s lawsuit arises from the filing of “"
"numberless documents and records," Compl., Attach. at l, in his bankruptcy case which Judge
Hagenau allegedly "refus[ed] to process," ia’. at 2, and the denial of his administrative claim for
"SUM CERTAIN At $30,992,207,800.00 (Billion)," stemming therefrom. Ia'. at 13 (emphasis in
original). According to plaintiff, defendants’ actions violated "federal constitution[al] rights
guaranteed in the l“, 4“’, S‘h, 6“‘, 8"‘, and 13th amendments to the Constitution." Id. at 3.

"lt is axiomatic that the United States may not be sued without its consent and that the
existence of consent is a prerequisite for jurisdiction." United States v. Mz`tchell, 463 U.S. 206,

212 (1983). "Absent a waiver, sovereign immunity shields the Federal Govemment and its

agencies from suit." Fed. Deposz't Ins. Corp. v. Meyer, 510 U.S. 471, 475 (l994); see Dep ’t of
the Army v. Blue Fox, Inc., 525 U.S. 255, 260 (1999). The Federal Tort Claims Act ("FTCA") is
one example of an express waiver of sovereign immunity, allowing the United States to be held

liable "in the same manner and to the same extent as a private individual under like

circumstances," 28 U.S.C. § l346(b)(l), for certain, but not all, tort claims. See, e.g., Richara's v.

United Slates, 369 U.S. l, 6 (1962). The Court lacks subject matter jurisdiction over plaintiff’ s
tort claim because "the United States simply has not rendered itself liable under [the FTCA] for
constitutional tort claims." Meyer, 510 U.S. at 478. Accordingly, the complaint will be

dismissed. An Order accompanies this Memorandum Opinion.

    

United States

DATE;  32)/ 020/a